 Case 2:19-cr-00313-SVW Document 107 Filed 06/29/20 Page 1 of 3 Page ID #:852




1    AMY M. KARLIN (Bar No. 150016)
     Interim Federal Public Defender
2    DAVID I. WASSERMAN (Bar, No. 275987)
     (E-Mail: David_Wasserman@fd.org)
3    Deputy Federal Public Defender
     ANGELA C. C. VIRAMONTES (Bar No. 228228)
4    (E-Mail: Angela_Viramontes@fd.org)
     Deputy Federal Public Defender
5    321 E 2nd Street
     Los Angeles, California 90012
6    Telephone: (213) 894-2854
     Facsimile: (213) 894.0081
7
8    Attorneys for Defendant
     MARK STEVEN DOMINGO
9
10                            UNITED STATES DISTRICT COURT
11                        CENTRAL DISTRICT OF CALIFORNIA
12                                 WESTERN DIVISION
13
14   UNITED STATES OF AMERICA,                   Case No. CR 19-00313-SVW
15               Plaintiff,
                                                 MARK DOMINGO'S REPLY TO
16         v.                                    GOVERNMENT'S OPPOSITION TO
                                                 DEFENDANT'S MOTION THAT
17   MARK STEVEN DOMINGO,                        ALL POTENTIAL GOVERNMENT
                                                 WITNESSES UNDER SUBPOENA
18               Defendant.                      BE DEEMED TO BE UNDER
                                                 DEFENSE SUBPOENA
19
                                                 Hearing Date:     July 13, 2020
20                                               Hearing Time:     11:30 am
                                                 Hearing Location: Courtroom of the
21                                                       Honorable Steven V. Wilson
22
23         Mark Domingo, by and through his counsel of record, Deputy Federal Public
24   Defenders, David I. Wasserman and Angela C. C. Viramontes, hereby files this Reply
25   to Government’s Opposition to Defendant’s Motion that All Potential Government
26   Witnesses Under Subpoena be Deemed to be Under Defense Subpoena.
27
28
 Case 2:19-cr-00313-SVW Document 107 Filed 06/29/20 Page 2 of 3 Page ID #:853




1          The Reply is based upon the attached memorandum of points and authorities, all
2    files and records in this case, and any further information provided to the Court
3    regarding the Reply.
4                                           Respectfully submitted,
5                                           AMY M. KARLIN
                                            Interim Federal Public Defender
6
7    DATED: June 29, 2020                   By /s/ Angela C. C. Viramontes
8                                           ANGELA C. C. VIRAMONTES
                                            DAVID I. WASSERMAN
9                                           Deputy Federal Public Defenders
                                            Attorneys for MARK STEVEN DOMINGO
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
 Case 2:19-cr-00313-SVW Document 107 Filed 06/29/20 Page 3 of 3 Page ID #:854




1                      MEMORANDUM OF POINTS AND AUTHORITIES
2                         I. INTRODUCTION AND ARGUMENT
3          In the interests of efficient use of limited public defender resources,
4    consideration for witnesses’ schedules, and limiting the exposure of witnesses and
5    defense investigators to COVID, the defense requests that all potential government
6    witnesses that the government has actually subpoenaed be deemed under defense
7    subpoena too. To the extent the defense’s request raises Touhy compliance concerns,
8    the defense will work with the government to ensure the defense complies with Touhy
9    regulations.
10                                     II. CONCLUSION
11         For the reasons stated above the defense respectfully requests that all potential
12   government witnesses under government subpoena be deemed under defense subpoena
13   as well.
14                                          Respectfully submitted,
15                                          AMY M. KARLIN
                                            Interim Federal Public Defender
16
17   DATED: June 29, 2020                   By /s/ Angela C. C. Viramontes
18                                          ANGELA C. C. VIRAMONTES
                                            DAVID I. WASSERMAN
19                                          Deputy Federal Public Defenders
                                            Attorneys for MARK STEVEN DOMINGO
20
21
22
23
24
25
26
27
28
                                                   3
